Per Curiam:

The defendant in error was a fireman in the service of the plaintiff in error. The machinery of the engine upon which he was running broke, on account of a defect in its original construction, causing him severe injuries, for which he sues. The broken parts had been constructed in the company’s own shops, by its own employees, and the defects in question must *438have been obvious' to those engaged in the work. ' In such cases the master is without doubt liable for resulting injuries.
There is nothing in the claim of contributory negligence, set up by the plaintiff in error, either as matter of fact or in the rulings of the court below; nor is there in the claim that a more specific answer should have been returned by the jury to a certain special question.
The judgment' of the court below is, therefore, affirmed.